                                                      Exhibit -=0=.3'-----




Case 3:18-cv-00965 Document 5-2 Filed 10/15/18 Page 1 of 3 PageID #: 73
                                                                     CANDY -000001314
                                                                                                                    Exhibit ...,.0=3"'---
-                                                                              __                                                                                      __
                                                                                                __                                                    ..
                     ..                                                    .4.:£...                                                                                                    __ __
---·----'·                           __                                                                ......
                                                                                                                                                                                  ____ _
                    .                                                                                                                                                         __________ _
- - - - - - - __-z;}L&,. .                                                                      __                                  . . .b_Lb._B ......__________
                    .                      .•                                               _!Je.J; ..
                    .                                         ..                                                         ..:-";>-ft L(--Pi'"-<"____
-----.___ .1-a.tt> __ e                                                                 ..r""IA.                                               ....                              ...
                                                    T   ,5..r;. JeJ                                    .....                         +t:--..
··------            .              .....                ...                                                     •                                                         -iJ•
,_,..--..,              t'-.rl f                •                  tJeJ                                                                                                ..;t(gf..___ _
                             <(                                                                                                                                   ..
---                 i--   71.4,_). ·'!.         . ,.                      ..'t 7'
                    . .-ffi'J!t.-,...                          .t,:..-..r.....1.,s __                                                                        ...

                                            T:                                                                                      ....                     ....                          ·-
                    .                                                                      __
- - - -·.                                                                   . 7                                            ....,..,-
                                                                                                                                J.1j!..L...b.."' . . . ef.l.-....                          ..
                    I J..                                                                        ..                             .                                           ..
------...,                                                                            __              I;            ·t

-      ___                                                                                                                                                                               __
                .   ·'·· '.L....'O"'J_,:.b!,J_o.v..l:-..                                               ---------·                                                        -·

                            ---·                                                                                                                           ....




             Case 3:18-cv-00965 Document 5-2 Filed 10/15/18 Page 2 of 3 PageID #: 74
                                                                                                                                                 CANDY -000001316
                                                       Exhibit """"O__.J_ _




Case 3:18-cv-00965 Document 5-2 Filed 10/15/18 Page 3 of 3 PageID #: 75
                                                                     CANDY -000001319
